986 A.2d 251 (2010)
In the Matter of Lisa M. BUTTI.
No. 2010-21-M.P.
Supreme Court of Rhode Island.
January 14, 2010.
David Curtin, Disciplinary Counsel.
Gerard M. DeCelles, Esq., Providence.

ORDER
On January 5, 2010, this Court's Chief Disciplinary Counsel filed a Petition for Interim Suspension which avers that the Respondent, Lisa M. Butti, a member of the Rhode Island Bar, has engaged in serious professional misconduct.
The Respondent was notified that this Petition would be heard by the Court at its conference on January 14, 2010. Through counsel, the respondent has advised the court that she has no objection to the petition.
Accordingly, it is ordered, adjudged and decreed that the Respondent, Lisa M. Butti be and she is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel be appointed as Special Master to take possession of all Respondent's client files and accounts; to inventory them, and to take whatever steps are necessary to protect the clients' interest. Disciplinary Counsel is further empowered to enter upon Respondent's office premises in order to effectuate this Order.